Case 2:19-cv-06381-DMG-AS Document 45 Filed 06/14/21 Page 1 of 2 Page ID #:2564



   1

   2

   3

   4

   5

   6

   7

   8                           UNITED STATES DISTRICT COURT

   9                        CENTRAL DISTRICT OF CALIFORNIA

  10

  11   ABEL EDUARDO CASILLAS,                    CASE NO. CV 19-6381-DMG(AS)

  12                      Petitioner,            ORDER ACCEPTING FINDINGS,
  13         v.                                  CONCLUSIONS AND
  14   NEIL MCDOWELL, WARDEN,                    RECOMMENDATIONS OF UNITED
  15                      Respondent.            STATES MAGISTRATE JUDGE
  16

  17

  18

  19        Pursuant to 28 U.S.C. section 636, the Court has reviewed the
  20   Petition,    all   of     the   records    herein   and     the    Report   and
  21   Recommendation of United States Magistrate Judge.                 After having
  22   made a de novo determination of the portions of the Report and
  23   Recommendation to which objections were directed, the Court concurs
  24   with and accepts the findings and conclusions of the Magistrate
  25   Judge.
  26
            IT IS ORDERED that Judgment be entered denying the Petition
  27

  28   with prejudice.
Case 2:19-cv-06381-DMG-AS Document 45 Filed 06/14/21 Page 2 of 2 Page ID #:2565



   1
            IT IS FURTHER ORDERED that the Clerk serve copies of this
   2
       Order, the Magistrate Judge’s Report and Recommendation and the
   3

   4   Judgment   herein    on   counsel   for    Petitioner   and   counsel      for

   5   Respondent.

   6

   7              LET JUDGMENT BE ENTERED ACCORDINGLY
   8
       DATED: June 14, 2021__
   9

  10                                             ___________    _________ ____
                                                         DOLLY M. GEE
  11                                              UNITED STATES DISTRICT JUDGE
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            2
